     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 1 of 10 Page ID #:1




 1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
 2   Frank R. Trechsel (SBN 312199)
 3
     ftrechsel@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
 5
     Venice California 90291
     Telephone: (310) 590-1820
 6

 7
     Attorneys for Plaintiff

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   BERNHARD KÜHMSTEDT, an individual, Case No.:
                                                     Plaintiffs’ Complaint for:
12
     Plaintiff,
                                                 1. Copyright Infringement
13
     v.                                          2. Vicarious and/or Contributory
14                                                  Copyright Infringement
15   BUZZFEED, INC., a Delaware
     Corporation, individually, and doing        3. Violation of DMCA 17 U.S.C. §
16
     business as “HUFFPOST.COM” ; and               1202
17   DOES 1 through 10;
                                                      Jury Trial Demanded
18
     Defendants.
19

20

21

22

23

24

25

26

27

28

                                             1
                                         COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 2 of 10 Page ID #:2




 1          Plaintiff, by and through its undersigned attorneys, hereby prays to this
 2   honorable Court for relief based on the following:
 3                              JURISDICTION AND VENUE
 4          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
 5   seq.
 6          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
 7   (a) and (b).
 8          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
 9   in that this is the judicial district in which a substantial part of the acts and omissions
10   giving rise to the claims occurred.
11                                          PARTIES
12          4. Plaintiff BERNHARD KÜHMSTEDT (“KÜHMSTEDT”) is an individual
13   residing in Munich, Germany.
14          5. Plaintiff is informed and believes and thereon alleges that Defendant
15   BUZZFEED, INC., which does business as HUFFPOST.COM and is the owner of
16   the website at www.huffpost.com (collectively “Huffpost”), is a Delaware
17   Corporation that does business in and with California and has a principal office at
18   608 Main St, Venice, California 90291,
19          6. Plaintiff is informed and believes and thereon alleges that Defendants
20   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
21   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
22   or have engaged in one or more of the wrongful practices alleged herein. The true
23   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
24   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
25   by such fictitious names, and will seek leave to amend this Complaint to show their
26   true names and capacities when same have been ascertained.
27

28

                                                 2
                                             COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 3 of 10 Page ID #:3




 1         7. Plaintiff is informed and believes and thereon alleges that at all times
 2   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 3   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 4   at all times acting within the scope of such agency, affiliation, alter-ego relationship
 5   and/or employment; and actively participated in or subsequently ratified and/or
 6   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
 7   circumstances, including, but not limited to, full knowledge of each violation of
 8   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
 9                 CLAIMS RELATED TO SUBJECT PHOTOGRAPH
10         8. KÜHMSTEDT created an original photograph of the pop music icons
11   N*SYNC that was published abroad (“Subject Photographs”). Plaintiff is the sole
12   owner of the exclusive rights in the Subject Photograph.
13         9. The Subject Photograph is not a United States works within the meaning of
14   17 U.S.C., § 101.
15         10. As a result of the foregoing, Plaintiff is exempt from the registration
16   requirements set out at 17 U.S.C., § 411(a).
17         11. Plaintiff is informed and believes and thereon alleges that following its
18   publication and display of the Subject Photograph, HuffPost, DOE Defendants, and
19   each of them used the Subject Photograph without Plaintiff’s authorization for
20   commercial purposes in various ways, including, but not limited to, the use on
21   websites such as https://www.huffpost.com/entry/purge-from-childhood-
22   bedroom_n_5666eea1e4b08e945ff0d601.
23         12. An image of the Subject Photograph and a screen capture of Defendant’s
24   website with the Subject Photograph embedded are set forth hereinbelow:
25

26

27   ///
28

                                                3
                                            COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 4 of 10 Page ID #:4




 1                                Subject Photograph
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ///
28

                                           4
                                       COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 5 of 10 Page ID #:5




 1                                  Screen Capture
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
                                       COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 6 of 10 Page ID #:6




 1                              FIRST CLAIM FOR RELIEF
 2             (For Copyright Infringement - Against All Defendants, and Each)
 3         13. Plaintiff repeats, re-alleges and incorporates herein by reference as though
 4   fully set forth the allegations contained in the preceding paragraphs of this
 5   Complaint.
 6         14. Plaintiff is informed and believes and thereon alleges that Defendants, and
 7   each of them, infringed Plaintiff’s copyrights by creating an infringing and/or
 8   derivative work from the Subject Photograph, and by publishing the work which
 9   infringes the Subject Photograph to the public, including without limitation, on and
10   through its website(s).
11         15. Plaintiff is informed and believes and thereon alleges that Defendants, and
12   each of them, infringed Plaintiff’s rights by copying the Subject Photograph without
13   Plaintiff’s authorization or consent and creating an unlawful derivative work from
14   the Subject Photograph.
15         16. Plaintiff is informed and believes and thereon alleges that Defendants, and
16   each of them, had access to the Subject Photograph, including, without limitation,
17   through viewing the Subject Photograph on Plaintiff’s website, publications,
18   profiles, exhibitions and/or through other authorized channels, over the internet,
19   including without limitation as accessed via a search engine, or through a third-party
20   source.
21         17. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
22   suffered general and special damages in an amount to be established at trial.
23         18. Due to Defendants’ acts of copyright infringement as alleged herein,
24   Defendants, and each of them, have obtained direct and indirect profits they would
25   not otherwise have realized but for their infringement of Plaintiff’s rights in the
26   Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
27

28

                                                6
                                            COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 7 of 10 Page ID #:7




 1   profits directly and indirectly attributable to Defendants’ infringement of its rights in
 2   the Subject Photograph in an amount to be established at trial.
 3         19. Plaintiff is informed and believes and thereon alleges that Defendants, and
 4   each of them, have committed acts of copyright infringement, as alleged above,
 5   which were willful, intentional and malicious, which further subjects Defendants,
 6   and each of them, to liability for statutory damages under Section 504(c)(2) of the
 7   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 8   per infringement. Within the time permitted by law, Plaintiff will make its election
 9   between actual damages and statutory damages.
10                            SECOND CLAIM FOR RELIEF
11   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
12                                          and Each)
13         20. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
14   fully set forth, the allegations contained in the preceding paragraphs of this
15   Complaint.
16         21. Plaintiff is informed and believes and thereon alleges that Defendants
17   knowingly induced, participated in, aided and abetted in, and profited from the
18   illegal reproduction and distribution of the Subject Photograph as alleged
19   hereinabove.
20         22. Plaintiff is informed and believes and thereon alleges that Defendants,
21   knowingly induced, participated in, aided and abetted in, and profited from the
22   illegal reproduction, publication, and distribution of the Subject Photograph as
23   alleged hereinabove.
24         23. Plaintiff is informed and believes and thereon alleges that Defendants, and
25   each of them, are vicariously liable for the infringement alleged herein because they
26   had the right and ability to supervise the infringing conduct and because they had a
27   direct financial interest in the infringing conduct. Specifically, each Defendant had
28

                                                 7
                                            COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 8 of 10 Page ID #:8




 1   the ability to oversee the development, publication, and distribution of the infringing
 2   imagery at issue. Defendants, and each of them, also realized profits through their
 3   respective obtainment, distribution, and publication of the Subject Post.
 4            24. By reason of the Defendants’, and each of their, acts of contributory and
 5   vicarious infringement as alleged above, Plaintiff has suffered and will continue to
 6   suffer substantial damages to his business in an amount to be established at trial, as
 7   well as additional general and special damages in an amount to be established at
 8   trial.
 9            25. Due to Defendants’ acts of copyright infringement as alleged herein,
10   Defendants, and each of them, have obtained direct and indirect profits they would
11   not otherwise have realized but for their infringement of Plaintiff’s rights in the
12   Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
13   profits directly and indirectly attributable to Defendants’ infringement of his rights in
14   the Subject Photograph, in an amount to be established at trial.
15            26.   Plaintiff is informed and believes and thereon alleges that Defendants,
16   and each of them, have committed acts of copyright infringement, as alleged above,
17   which were willful, intentional, and malicious, which further subjects Defendants,
18   and each of them, to liability for statutory damages under Section 504(c)(2) of the
19   Copyright Act and/or precludes them from proffering certain defenses or legal
20   positions in litigation.
21                                THIRD CLAIM FOR RELIEF
22   (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202 – Against
23                                   all Defendants, and Each))
24            27. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
25   fully set forth, the allegations contained in the preceding paragraphs of this
26   Complaint.
27

28

                                                   8
                                              COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 9 of 10 Page ID #:9




 1         28. Plaintiff’s photography was routinely published with attribution, credit, and
 2   other copyright management information. His name, the title of the publication, and
 3   other indicia of authorship would be visible on his work.
 4         29. Plaintiff is informed and believes and thereon alleges that Defendants, and
 5   each of them, removed Plaintiff’s copyright management information, as described
 6   above, from one or more of the Subject Photographs, and/or added false copyright
 7   management information to one or more of the Subject Photographs, before
 8   publishing same.
 9         30. The aforementioned facts constitute “copyright management information”
10   as that phrase is defined in 17 U.S.C. § 1202(c) and is false.
11         31. When Defendants published the Subject Photographs, they knowingly
12   provided and/or distributed false copyright management information in violation of
13   17 U.S.C. § 1202(a).
14         32. As a result of the foregoing, Plaintiff has been damaged and may recover
15   those damages as well as Defendants’ profits, and/or statutory damages, and
16   attorneys’ fees under the Digital Millennium Copyright Act.
17                                  PRAYER FOR RELIEF
18         Wherefore, Plaintiff prays for judgment as follows against all Defendants and
19   with respect to each claim for relief:
20             a. That Defendants, their affiliates, agents, and employees be enjoined
21                from infringing Plaintiff’s copyright in and to the Subject Photographs;
22             b. That Plaintiff be awarded all profits of Defendants, and each of them,
23                plus all losses of Plaintiff, plus any other monetary advantage gained by
24                the Defendants through their infringement, the exact sum to be proven at
25                the time of trial, or, if elected before final judgment, statutory damages
26                to the extent they are available under the Copyright Act, 17 U.S.C. § 504
27                et seq.;
28

                                                  9
                                              COMPLAINT
     Case 2:21-cv-03833 Document 1 Filed 05/05/21 Page 10 of 10 Page ID #:10




 1            c. That Plaintiff be awarded its costs and attorneys’ fees to the extent they
 2               are available under the Copyright Act U.S.C. § 505 et seq.;
 3            d. That a trust be entered over the disputed works, and all profits realized
 4               through the infringement;
 5            e. That Plaintiff be awarded pre-judgment interest as allowed by law;
 6            f. That Plaintiff be awarded the costs of this action; and
 7            g. That Plaintiff be awarded such further legal and equitable relief as the
 8               Court deems proper.
 9         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
10   38 and the 7th Amendment to the United States Constitution.
11
                                                     Respectfully submitted,
12

13   Dated: May 5, 2021                              DONIGER / BURROUGHS
14
                                             By:     /s/ Scott Alan Burroughs
15                                                   Scott Alan Burroughs, Esq.
                                                     Frank R. Trechsel, Esq.
16
                                                     Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28

                                                10
                                            COMPLAINT
